[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Rehkopf, Slip Opinion No. 2018-Ohio-3907.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-3907
                     TOLEDO BAR ASSOCIATION v. REHKOPF.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Toledo Bar Assn. v. Rehkopf, Slip Opinion No.
                                   2018-Ohio-3907.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including continuing to represent a client when a conflict of interest may be
        created, even with client consent, if the representation would involve the
        assertion of a claim by one client against another client represented by the
        lawyer in the same proceeding and communicating about the subject of the
        representation with a person the lawyer knows to be represented by another
        lawyer—Public reprimand.
    (No. 2018-0539—Submitted May 8, 2018—Decided September 27, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-053.
                             _______________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Respondent, Brandon Rehkopf, of Toledo, Ohio, Attorney
Registration No. 0089374, was admitted to the practice of law in Ohio in 2012. In
October 2017, relator, Toledo Bar Association, charged him with violating multiple
professional-conduct rules for representing two clients with conflicting interests.
The Board of Professional Conduct considered the case on the parties’ consent-to-
discipline agreement. See Gov.Bar R. V(16).
       {¶ 2} In the agreement, Rehkopf admitted that in August 2014, he agreed to
represent Althea Hemmert and her ex-husband, Anthony Collins, in a tax-
foreclosure lawsuit. Rehkopf later discovered, however, that another attorney had
already entered an appearance on Hemmert’s behalf. Rehkopf therefore advised
Hemmert that he could represent only Collins and not her. Nevertheless, over the
next two years, Rehkopf met with Hemmert and Collins on several occasions,
counseled them regarding the tax-foreclosure case, and regularly communicated
with Hemmert by phone and e-mail.
       {¶ 3} At one point, Hemmert and Collins met with Rehkopf, and Collins
directed Rehkopf to prepare a deed transferring the foreclosed property from
Collins to Hemmert. Both Collins and Hemmert signed an agreement waiving any
conflict of interest resulting from Rehkopf’s joint representation of them for
purposes of the property transfer. Rehkopf thereafter prepared a deed and a transfer
agreement. However, he made no attempt to determine whether Hemmert was still
represented by other counsel or to obtain consent from that attorney before drafting
the documents. Nor did he attempt to discern whether Hemmert wished to speak
to another attorney before entering into the transaction.
       {¶ 4} Later in the foreclosure proceeding, Collins directed Rehkopf to settle
all claims against him. On behalf of Collins only, Rehkopf agreed to a consent
entry, which eventually resulted in the court concluding that the deed transferring




                                          2
                                January Term, 2018




the property to Hemmert was void. Rehkopf neither consulted with nor advised
Hemmert about the consent entry.
       {¶ 5} Based on this conduct, the parties stipulated that Rehkopf engaged in
improper dual representation of Collins and Hemmert—or, at the very least, that he
created the appearance of dual representation—and therefore violated Prof.Cond.R.
1.7(a) (providing that a lawyer’s representation of a client creates a conflict of
interest if the representation will be directly adverse to another current client or if
there is a substantial risk that the lawyer’s ability to represent the client will be
materially limited by the lawyer’s responsibilities to another client), 1.7(b)
(prohibiting a lawyer from accepting or continuing the representation of a client if
the representation would create a conflict of interest, unless the lawyer would be
able to provide competent, diligent representation to each affected client, each
affected client gives informed consent in writing, and the representation is not
prohibited by law or would not involve the assertion of a claim by one client against
another in the same proceeding), and 1.7(c)(2) (prohibiting a lawyer from
continuing a representation if a conflict of interest is created, even with client
consent, if the representation would involve the assertion of a claim by one client
against another client represented by the lawyer in the same proceeding). The
parties also stipulated that by giving Hemmert advice in the foreclosure proceeding,
Rehkopf violated Prof.Cond.R. 4.2 (prohibiting a lawyer from communicating
about the subject of the representation with a person the lawyer knows to be
represented by another lawyer, unless the lawyer has the consent of the other lawyer
or is authorized to do so by law or court order).
       {¶ 6} The parties agreed that no aggravating factors are present and that in
mitigation, Rehkopf has no prior disciplinary record, he lacked a dishonest or
selfish motive, he made timely restitution by refunding Hemmert’s $500 retainer,
he cooperated in the disciplinary proceedings, and he submitted evidence of his




                                          3
                             SUPREME COURT OF OHIO




good character and reputation. See Gov.Bar R. V(13)(C)(1) through (5). As a
sanction, the parties jointly recommended a public reprimand.
       {¶ 7} The board found that the consent-to-discipline agreement conforms to
the requirements of Gov.Bar R. V(16) and recommends that we adopt the
agreement in its entirety. To support the recommended sanction, the board cited a
number of cases imposing public reprimands for similar violations of Prof.Cond.R.
1.7 or 4.2—or the corresponding disciplinary rule under the former Code of
Professional Responsibility—and with comparable mitigating factors. See, e.g.,
Mahoning Cty. Bar Assn. v. Reid, 102 Ohio St. 3d 402, 2004-Ohio-3121, 811 N.E.2d
542; Cleveland Metro. Bar Assn. v. Leiken, 143 Ohio St. 3d 21, 2014-Ohio-5220,
34 N.E.3d 73; Ohio State Bar Assn. v. Wick, 116 Ohio St. 3d 193, 2007-Ohio-6042,
877 N.E.2d 660; Disciplinary Counsel v. Sartini & Tarighati, 114 Ohio St. 3d 205,
2007-Ohio-3601, 871 N.E.2d 543; and Toledo Bar Assn. v. Mansour-Ismail, 86
Ohio St. 3d 27, 711 N.E.2d 223 (1999).
       {¶ 8} Upon our review of the record, we agree that Rehkopf engaged in the
stipulated misconduct. “Lawyers must avoid all actual and potential conflicts of
interest so as not to dilute their independent loyalty to each client.” Disciplinary
Counsel v. Jacobs, 109 Ohio St. 3d 252, 2006-Ohio-2292, 846 N.E.2d 1260, ¶ 8.
We also agree that consistent with our precedent, the circumstances here warrant a
public reprimand. We therefore adopt the parties’ consent-to-discipline agreement.
       {¶ 9} Brandon Rehkopf is hereby publicly reprimanded for violating
Prof.Cond.R. 1.7(a), 1.7(b), 1.7(c), and 4.2. Costs are taxed to Rehkopf.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________




                                         4
                             January Term, 2018




        Joseph P. Dawson, Bar Counsel; Bugbee & Conkle, L.L.P., and Janell M.
Matuszak; and Goranson, Parker & Bella Co., L.P.A., and Christopher F. Parker,
for relator.
        Gallagher Sharp, L.L.P., Monica Sansalone, and Kevin Marchaza, for
respondent.
                             _________________




                                      5